SLIP OP. 08-109

UNITED STATES COURT OF INTERNA'I`IONAL TRADE

HORIZON LINES, LLC,

Plaintiff,
Before: Jane A. Restani, Chief Judge

v.
Court No. 05-00435

UNITED STATES,

Defendant.

JUDGMENT

[Partial judgment for plaintiff re Custorns’ valuation.]

Williams Mullen (Evelvn M. Suarez and Dean A. Barclav) for the plaintiff

Grego;y G. Katsas, Assistant Attomey General; Barbara S. Williams, Attomey-

in- Charge, Intemational Trade Field Office, Comrnercial Litigation Branch, Civil Division, U.S.

Department of Justice (Edward F. Kenny); Michael Heydrich, Office of the Assistant Chief
Counsel, U.S. Customs and Border Protection, of counsel, for the defendant.

On November 20, 2007 this Court entered an Opinion and Order partially
granting and partially denying Defendant’s Motion for Summary Judgment. That is, certain

invoice items associated with the September 2001 lay-up of the vessel Horizon Crusader and

necessitated at least in part by scheduled repair were held to be dutiable on an apportioned basis.

Certain items were otherwise found to be dutiable equipment or repairs, in whole or in part.
Accordingly, the court granted defendant’s motion for summary judgment as to these items,

listed in Exhibit A hereto, and plaintiff shall take nothing on account of such items. The court

Court No. 05-00435 Page 2

found material facts at issue with respect to the remaining invoice items covered by vessel entry
C20-006086l-5. Thereafter, the parties filed Stipulations on April 17, 2008 and on September
l5, 2008, for the purpose of settling or partially settling their dispute as to the invoice items not
resolved by the November 20, 2007 Opinion and Order.

Accordingly, it is hereby ORDERED that,

1. The appropriate U.S. Customs and Border Protection ("Customs") officer shall
redetermine the vessel entry C20-006086l-5 and make refund in accordance with:

a) The court’s opinion and order of November 20, 2007;

b) The Joint Stipulations of Fact of April 17, 2008 regarding invoice items
listed in paragraph 1 under lay-up expenses, attached hereto in Exhibit B, which the parties
agreed were to have been incurred for the lay-up at Karimum Sembawang Shipyard (KSS) as
required by the American Bureau of Shipping ("ABS") Guide for Lay-up and for Reactivation of
Laid-up Ships as certified by ABS in the ABS Lay-up Survey Report’s Process lnstruction
Check Sheet on Lay-up Surveys, in accordance with this court’s November 20, 2007 Opinion
and Order;

c) The Joint Stipulations of Fact of April 17, 2008 as to (1) equipment or
repairs; (2) dual purpose expenses; or (3) items unrelated to dutiable repairs, attached hereto in
Exhibit B; and

d) The Stipulations of September l5, 2008 settling certain disputed items,
attached hereto as Exhibit C.

2. All other claims and non-stipulable entries are abandoned by the parties

Court No. 05-00435 Page 3

3. Each party is to bear its own costs, expenses and attomeys’ fees.

4. Any refund of duties will be paid with interest as provided for by law.

/s/ Jane A. Restani
Jane A. Restani
Chief Judge

Dated: This 15th day of October, 2008.
New York, New York.

EXHlBlT A

to judgment in Court No. 05-00435
2 pages

in accordance with the November 20, 2007 Opinion and Order, summary

judgment was granted defendant as to the following items:

invoices 2 & 3;

Invoice 5;

Invoice 6a;

invoice 6b: items 1100 (lay-up charges), 1104 (riggers assistance), 1108 (garbage

disposal), 1109 (shore power), 1118 (tug charge), 1118A (towing charges), 1119
(wharfage), 1124 (security watchman), 1135 (pilotage), and 8060 (marine gas oil

supply) only;
Invoice 7a;

Invoice 7b: items 1104 (riggers assistance), 1108 (garbage disposal), 1109 (shore
power), 1118 (tug assistance), 1119 (wharfage), 1124 (security Watchman), 1135
(pilotage), 8061 (Indonesian flag), 8062 (marine gas oil), and 8071 (wa1kie talkie)
only;

Invoice 8a;

invoice 8b: items 9904 (land transportation), 9906 (boat services), and 9908 (port
and navigation dues) only;

Invoice 11a2: items A (main agency fees) and B (telecornmunications charges)
only;

Invoice 11a3: items A (telecommunications charges) and C (air ticket for Mr. .loe
Blunt) only;

invoice llbl: items A (main agency fees), C (telecommunication equipment),
and E (ferry tickets to Karimun Island) only;

invoice 11b3: items A (television) and F (survey of damaged portable generator)
only;

Invoice 11b4: items B (courier services) and D (airline ticket for Mr. Wally
Becker) only;

invoice 1 1 c',

Invoice 11d1: items A (main agency fees) and C (telecommunications expenses)

only;

Invoice 11d2: items A (telecommunications expenses) and F (freight forwarding)
only;

Invoice 22a: items 1-1 (lay berth), 1-2 (telephone services), 1-4 (fireline water),
1-7 (garbage removal), 1-8 (crane services), and 1-16 (line handlers) only;

Invoice 22b: items 1-1 (lay berth), 1-2 (telephone service), 1-3 (port engineer’s
office), 1-4 (fireline water), 1-5 (gas free certification), 1-6 (sanitary facilities), 1-
7 (garbage removal), 1-9 (shore power connection), 1-10 (shore power supply in
drydock), 1-11 (shore power supply alloat), 1-13 (reefer cooling water), 1-16 (line
handlers), 1-18 (heat lamps), 1-19 (dock trial), 1-20 (sea trial), 1-21 (tank
ventilation), 1-22 (passageway), 1-24 (ballast water), 2.1-28 (cleaning hydraulic
oil from No. 8 cargo hold), and 4.2-1 (forced draft fan inspection) only;

invoices 31a through 31 c;

Invoice 31e.

EXH|BIT B

to Judgment in Court No. 05-00435
6 pages

Oll|Gll\lAL

IN Tl-IE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE THE HONORABLE JANE A. RESTANI, CHIEF IUDGE

""-~.
I-IORIZON LINES, LLC,

plaintiff § conn No. 1:05-¢v-00435-JAR
V. '

UNl'l`ED STATES,

Det`endant.

JOINT S'I`IPULATIONS OF FACT
q Ptii'siiani to the Order oi`Novernber 20, 2007, Plaintifi`, I~lorizon Lines, LLC, and

Del"endant, l,lniled Siates, by their respective counsel, hereby submit joint stipulations of fact for
the Conri`s consideration and determination of pending matters in the above~referenced case.

T he stipulations address all pending items in the litigation, with the exception of the following
items for which l~lorizon Lines and the United States have agreed to pursue additional testimony
from joseph Walla, Horizon Lines Port Engineer:

- invoice 22b, 1-8, Crane Services;

~ invoice 22b, 2.1-9 Cargo Hold Cleaning;

o invoice 22b, 2.1-34 Ballast Tank and Engine Room Cleaning;

¢ invoice 22b_, 2.1-18 Box Girder Inspection;

o invoice 22b, 4.1-16, Forepeak Block Valve;

0 invoice 22b, 4.2~7, Boiler Stacl< Inspection;

» invoice 221:), 4.2-8 Water Washed Port and Starboard Boiler for lnspection;
¢ invoice 22b, 5.2-1 Stage Port & Stbd Boilers;

¢ invoice 22b, 5.2-3, Boi]er Access Doors, Port and Stbd inspections;

¢ invoice 22b, 5.2-4, l-lydrostatic Test, Port and Stbd Boiiers Inspections',

'357 F.3d 1358, (Fed. Cir. 2004). l

i.\

2. Invoice 22b, l-9, Cargo Hold Cleaning. The parties agree that these charges are dual

 

purpose repair expenses and should be apportioned as explained in SL Service lnc. v. United
S_tatg, 357 F.3d 1358, (Fed. Cir. 2004).

3. Invoice 22b, 2.1-34, Ballast Tank and Engine Room Cleaning. The parties agree that
these charges are dual purpose repair expenses and should be apportioned as explained in §_L

§ervice, Inc. v. United States, 357 F.3d 1358, (Fed. Cir. 2004).

4. Invoice 22b, 2.1-18, Box Girder Inspection. The parties agree that this charge should

be treated as non-dutiable.

5. invoice 22b, 4.1-16, Forepeak Blocl< Valve. The parties agree that this charge should
be seated as daaabre. '

6. invoice 22b, 4,2-7, Boiler Stack inspection The parties agree that these charges are
dual purpose repair expenses and should be apportioned as explained in SL Servic§, Lnc. v.

United States 357 F.3d 1358, (Fcd. Cir. 2004).

 

7. Invoice 22b, 4.2-3, Water Washed Port and Starboard Boiler for Inspection. The
parties agree that these charges are dual purpose repair expenses and should be apportioned as
explained in SL Service, Inc. v. Qnited 'States, 357 F.Bd 1358, (Fed. Cir. 2004).

8. Invoice 22b, 5.2-1, Stage Port & Starboard Boilers. The parties agree that these

charges are dual purpose repair expenses and should be apportioned as explained in SL Service

 

[nc, v. United State§, 357 F.lld 1358, (Fed. Cir. 2004).
9. invoice 22b, 5.2-3, Boiler Aceess Doors, Port and Starboard inspections The parties

agree that these charges are dual purpose repair expenses and should be apportioned as explained

in SL Set“vice, Inc. v. Qnited States, 357 F.Sd 1358, (Fed. Cir. 2004).

10. Invoice 22b, 5.2-4, I-Iydrostatic Test, Port and Starboard Boilers Inspections. The
parties agree that these charges are dual purpose repair expenses and should be apportioned as
explained in sL servi¢e, rn¢. v. united states 357 red 1353, (Fed. cir. 2004;.

1 1. invoice zzb, 5.2-5, Boiler watersid¢, sort and starboard inspections The parties
agree that these charges are dual purpose repair expenses and should be apportioned as explained

in SL Service Ino. v. United States,_ 357 F.Bd 1353, (Fed. Cir. 2004).

 

12. Invoice 22b, 5.2-6, Desuperheater Inspeetions and I-Iydrotest. The parties agree that
these charges are dual purpose repair expenses end should be apportioned as explained in S_L

Service, fr;_c_ v. United Stat¢§. 357 F.3d 1358, (Fed. Cir. 2_004).

13. Invoice 22b, 5.2-7, Handhole Plate Removal/ Seat Inspection. The parties agree that

these charges are dual purpose repair expenses and should be apportioned as explained in §

Service, lnc. v. limited §@te , 357 F.3d ]358, (Fed. Cir. 2004).

R.especti`ully submitted,

HORIZON LINES, LLC

By: ‘ j
Evelyn M. S ez

Dean A. Bazclay

WlLL,IAMs MuLLEN

A Professional Corpora’r_ion

1666 K~Street, NW, Suite 1200
Washjngton, DC 20006

(202) 833-9200 Fax (202) 293-5939

C'aunsel for Plaz`nrz`j‘"

Of Counsel:

Robe:t S. Z.uckerrnan

Viee President and General Counsel
I-Iorizon Lines, LLC

4064 Colony Road, Suite 200
Charlotte, NC 28211

Admitted in New York and the U»S`. Court of
international T?ade
Nat admitted in the State of Norrh Carolz‘na

\5672\ lvl

Dated: September 12, 2008.

UNI'I`ED STATES OF AMERICA

   

   

  

B . ILL
A orney in Charge

f

I ernational 'I`rade Field
B : 'i~" d  ~
Y ` P__/

EDWARD F. KE`NNY

Civil Di'vision, Dept. of justice
Commercial Litigation Branch
26 Federal Plaza, Suite 346
New York, New York 10278
'i`el. No. 212 264 0480

Coun.se!for Defendant